Holcomb, J.
(dissenting) — To my mind, neither the reasoning nor the result reached in this case is sound or consistent.
The facts of record in the case show, that these parties dealt as strangers, at arm’s length; respondent Gordon was a man in the prime of life and of great business ability and experience; he himself selected the properties in controversy from a long list of properties, and he had examined most of the properties he selected, and had, or by the exercise of reasonable care and prudence could have, examined and satisfied himself as to the character and values of every other item. There were no “badges of fraud.”
Possibly respondent made an improvident bargain. I am not concerned with the result reached of setting that bargain aside. But bargains are not to be set aside merely because they were improvident. The facts in this case are in no wise similar to the facts in the leading and very justly decided case of Wooddy v. Benton Water Co., 54 Wash. 124, 102 Pac. 1054, 132 Am. St. 1102, cited in the majority opinion, and other similar cases; nor to the facts in such cases as Stone v. Moody, 41 Wash. 680, 84 Pac. 617, 5 L. R. A. (N. S.) 799. But the facts in this case are similar to the various phases in such cases as Baker v. Bicknell, 14 Wash. 29, 44 Pac. 107; Griffith v. Strand, 19 Wash. 686, 54 Pac. *498613; Walsh v. Bushell, 26 Wash. 576, 67 Pac. 216; Samson v. Beale, 27 Wash. 557, 68 Pac. 180; Zilke v. Woodley, 36 Wash. 84, 78 Pac. 299; Conta v. Corgiat, 74 Wash. 28, 132 Pac. 746; Stewart v. Larkin, 74 Wash. 681, 134 Pac. 186, L. R. A. 1916B 1069.
To be consistent, this case should follow these last cited cases. The judgment should be reversed.
I therefore dissent.
Main, Parker., and Chadwick, JJ., concur with Holcomb, J.